WISE, Judge.
In accordance with the Supreme Court’s decision in Ex parte Robey, 920 So.2d 1069 (Ala.2004), we remand this case to the Jefferson Circuit Court. That court shall enter an order that adjudges Robey guilty of a single offense of assault in the first degree. The circuit court shall take all necessary action to see that the circuit clerk makes due return to this Court at the earliest possible time and within 35 days of the release of this opinion.
REMANDED WITH DIRECTIONS. 
McMILLAN, P.J., and COBB, BASCHAB, and SHAW, JJ., concur.